Case 2:18-cv-07480-JAK-MRW Document 304 Filed 12/23/20 Page1of5 Page ID #:8029

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 18-7480 JAK (MRWx) Date December 23, 2020
Title Lavigne v. Herbalife
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER DENYING MOTION TO RE-DESIGNATE
DOCUMENTS
1. This is a class action involving aggrieved Herbalife distributors. At the

parties’ request, the Court (Magistrate Judge Wilner) entered a protective order to
facilitate discovery that Plaintiffs sought from the company. (Docket # 211.) The
protective order allowed Defendant Herbalife to designate business records and other
items as “confidential” when produced to Plaintiffs in the litigation.

2. Plaintiffs contend that Herbalife designated too many items as “confidential.”
They now seek a ruling that would essentially require Herbalife to reevaluate its previous
document production — over 100,000 pages of materials (Docket # 285 at 5) — and “limit
confidentiality designations to only those [items] warranting such designation.” (Id.
at 11.) Plaintiffs also seek sanctions against the company.

EK

3. The basis for Plaintiffs’ complaints about the defense’s confidentiality
designations has been a moving target. The original motion cited virtually no law
supporting the bare request that the company re-label its document production. Instead,
Plaintiffs simply relied on the terms of the Court’s protective order prohibiting “mass,
indiscriminate, or routinized designations,” and claimed that this is what the defense did.
(Docket # 285 at 9.) Plaintiffs also protested the “onerous obligations” of Local Rule 79-5
to obtain permission to file confidential materials under seal with the Court. (Id. at 5.)
Alternatively, they complained that, when confronted, Defendant withdrew confidentiality
designations for certain items.! (Id, at 9 n.1.)

 

1 Notably, Plaintiffs have not identified any items that they have been precluded from
presenting to the Court in connection with any filing. They also did not indicate that they have

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 5
Case 2:18-cv-07480-JAK-MRW Document 304 Filed 12/23/20 Page 2 of5 Page ID #:8030

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. CV 18-7480 JAK (MRWx) Date December 23, 2020
Title Lavigne v. Herbalife
4. During a video conference regarding the motion, Plaintiffs changed the thrust

of their grievance. The lawyers stated that the confidentiality designations prevented
Plaintiffs’ lawyers from speaking freely with colleagues, class members, and expert
witnesses about documents received from Herbalife — unless those people signed a noticed
to be bound by the parties’ stipulated agreement. Finally, in a different supplemental
statement, Plaintiffs broadly claimed that information it obtained in discovery should be
distributed to the public — primarily to consumer protection advocates — without
limitations to reveal “essential truths” about Defendant’s operations. (Docket # 290 at 2.)

k*E*

Be Pretrial discovery in civil actions is “largely ‘conducted in private as a matter
of modern practice,’ so the public is not presumed to have a right of access to it.” Center
for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (quoting
Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984)). As a result, “private materials
unearthed during discovery” are “not part of the judicial record” and not automatically
subject to public dissemination. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 678 (9th
Cir. 2010).

6. From this, the Federal Rules of Civil Procedure permit a court to enter a
protective order — whether by consent (as here) or by motion — limiting access to those
items. Rule 26(c)(1) allows a court to protect “a party or person from annoyance,
embarrassment, oppression, or undue burden or expense” arising from federal litigation.
When such an order is in place, the party “opposing disclosure has the burden of
establishing that there is good cause to continue the protection of the discovery material.”
In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011).
(N.B. Different standards apply when protected materials are actually filed with the Court
in motion practice or used at trial.)

Ts: To assess good cause for continued protection, a court must engage in a
two-pronged inquiry. First, the court must determine whether “particularized harm will
result from disclosure of information to the public.” Phillips v. Gen’l Motors Corp., 307
F.3d 1206, 1212 (9th Cir. 2002). Second, if such harm may occur, the court must “balance
the public and private interests to decide whether [maintaining] a protective order is
necessary.” Archbishop of Portland, 661 F.3d at 424 (quotation omitted). The numerous

 

been required to litigate the propriety or frivolousness of any confidentiality designation as part of
the L.R. 79 process.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 5
Case 2:18-cv-07480-JAK-MRW Document 304 Filed 12/23/20 Page 3of5 Page ID #:8031

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-7480 JAK (MRWx) Date December 23, 2020

 

 

Title Lavigne v. Herbalife

 

factors affecting those interests include an assessment of the purpose of the anticipated
disclosure and various potential public safety benefits. Id. at n.5 (citing Glenmede Trust
Co. v. Thompson, 56 F.3d 476, 483 (8d Cir. 1995)). A district court’s decision regarding the
modification of a protective order or the designation of materials is reviewed on appeal for
abuse of discretion. Phillips, 307 F.3d at 1210.

R*R*

8. Plaintiffs’ actions in the litigation prevent fair application of these standards
in the current dispute. Plaintiffs don’t challenge specific documents or categories of
records — they want the Court to deem all of Herbalife’s materials not to be confidential.
As the district court noted in Edifecs, Inc. v. TIBCO Software, Inc., 2011 WL 13362103
at *3 (W.D. Wash. 2011), “Plaintiff's motion is not the proper avenue for bringing the issue
of improper designations to the Court's attention. Simply ordering the Defendant to re-
review all of the discovery it has produced to Plaintiff does not serve any purpose.”

 

9. Rather, the Edifecs Court noted that a district court can only apply the
Rule 26 good cause standard “to specific documents. It cannot, and need not, issue broad,
advisory rulings regarding what, generally speaking, constitutes ‘good cause’ to designate
a discovery document as confidential” under a protective order. Id. (referring the parties
to the discovery motion and fee-shifting provisions of Rule 37(a)).

10. That makes exactly the same amount of sense here too.2, The Court cannot
meaningfully evaluate Plaintiffs’ claims that Herbalife allegedly violated the protective
order. The handful of records that the company de-designated on request suggests that
the meet-and-confer process works (even if the meet-and-confer process presents a minor
burden to the parties). (Docket # 285 at 10.) By contrast, Plaintiffs’ decision to file other
materials under seal means that they chose not to challenge the propriety of those
particular confidentiality designations. (If Plaintiffs’ lawyers believe that Local Rule 79 is
“onerous,” they can take their complaint to this Court’s Rules Committee — they wrote the
rule, not me.)

11. But how on earth should a federal court intelligently and fairly evaluate
Plaintiffs’ claims regarding the alleged confidentiality of the remaining, unspecified

 

2 The Court observes that Plaintiffs had two opportunities to address the obviously
on-point Edifecs decision in its court filings after Herbalife identified the ruling. If failed to do so.
(Docket # 287, 290.) They won't get a third bite at the apple.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 3 of 5
Case 2:18-cv-07480-JAK-MRW Document 304 Filed 12/23/20 Page 4of5 Page ID #:8032

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-7480 JAK (MRWx) Date December 23, 2020

 

 

Title Lavigne v. Herbalife

 

documents? This Court is ill-placed to review the volume of discovery that Plaintiffs asked
for and received to date in the action. In the absence of any specific harm backed by a
demonstrated misapplication of a confidentiality determination, the Court will not wade
into the parties’ speculative dispute.?

R*E*

12. Further, to the extent that Plaintiffs seek de-designation of identified
recordings of high-level sales and marketing events, the request is even more frivolous.
(Docket # 285 at 18.) The events are a fundamental component of Plaintiffs’ fraud claims.
Plaintiffs pled numerous details about them in their complaints. They certainly knew a
considerable amount of information about what occurred at the events — they admit that
they attended many of them.

13. So, when Plaintiffs specifically agreed at the outset of this litigation that
there was good cause to protect “video and audio recordings of Herbalife events” and other
specified materials (Docket # 212 at 2), they obviously knew what they signed up for.
Plaintiffs’ attorneys offer no cogent explanation as to why they should be allowed to back
out of the contract that they entered into quite knowledgeably with the company. Based
on the clear terms of the parties’ stipulated agreement, Plaintiffs waived their ability to
designate materials that they expressly acknowledged should be within the protective
order.*

R*E*

 

$ To be clear, the courthouse window remains open to a legitimate claim that the
defense deliberately failed to abide by the terms of this Court’s protective order. Such a claim will
require considerably more detail than the vague allegations put forward to date.

4 Even if the Court went through the exercise of applying the Archbishop / Glenmede
factors, Plaintiffs likely would fare no better. Their own pleadings establish that Herbalife’s group
events are at the center of the company’s business model. Widespread disclosure of the substance
of those large, but non-public, proprietary events certainly establishes a potential particularized
harm. Phillips, 307 F.3d at 1212. Further, the ever-shifting purpose for Plaintiffs’ planned
disclosure and the lack of a compelling community safety reason (respectfully, protecting people
from signing up to be Herbalife distributors is not equivalent to saving children from pedophiles or
motorists from exploding cars) don’t appear to demonstrate that the public interests outweigh the
parties’ private interests. Archbishop of Portland, 661 F.3d at 424.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 4 of 5
Case 2:18-cv-07480-JAK-MRW Document 304 Filed 12/23/20 Page5of5 Page ID #:8033

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. CV 18-7480 JAK (MRWx) Date December 23, 2020
Title Lavigne v. Herbalife
14. ‘Plaintiffs’ motion is therefore denied in its entirety. (After an in camera

review, the Court previously denied Plaintiffs’ additional request to de-designate reports
from an FTC-appointed monitor. (Docket # 301.))

15. Federal Rule of Civil Procedure 37(a)(5) states that if a court denies a motion
for an order compelling discovery, the court must, after giving an opportunity to be heard,
require the moving party, that party’s attorney, or both to pay the reasonable expenses of
the opposing party incurred in responding to the motion, including attorney’s fees.
However, a court may not order such payment if the motion was “substantially justified”
or if “other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B).

16. The Court cannot state at present whether Plaintiffs’ conduct in litigating
this motion requires such an award. If Defendant wishes to pursue reimbursement of
expenses associated with the motion, it will file a statement (not to exceed five pages plus
exhibits) setting forth its request and why the award is warranted under the rule. That
submission will be due by January 8. Plaintiffs will have until January 22 to respond (not
to exceed five pages plus exhibits). After that, the Court will take the matter under
submission pursuant to Local Rule.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 5 of 5
